DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amendments to claims 1 and 3, that state ‘said grinding head…by its angularly controlled rotation by the main body…” is new matter.  The grinding head is not disclosed as having a “main unit to control angular rotation”. Only the worktables are described as having main body units for controlled angular rotation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,3, last 3 lines, recite “said grinding head…continues the grinding…by its angularly controlled rotation by the main body unit….”  The main body unit refers to the worktables not the grinding head and thus lacks proper antecedent basis. In addition, this is confusing as the grinding head has no such main body unit. It is unclear how the grinding is continued based on the grinding head ‘main body unit’ that does not exist.  IN addition, the exact subject matter added to claims 1,3 is already found in claims 1,3 three lines above the addition. This makes the claims redundant and unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 2011/121640-Bando.
Bando discloses a glass plate machining apparatus comprising a grinding head 27/21 of a central grinding machining area 23 disposed fixedly on one side of a glass plate transporting passage (Figs 1,2), and two rotary suction devices 4A, 4B (equivalent to the "grinding work tables" of the present invention), arranged in parallel of transport direction that rotate under numerical control independent of each other (paragraph [0027]) and that are moved independently of each other along a Y axis parallel to the conveying direction of a glass plate and an X axis orthogonal to the Y axis (paragraphs [0018] to [0025] and [0028]),the two grinding work tables 4A,4B, including a table base 18, a main body unit 5A,B for subjecting base 18 to angular movement (theta) and an X-axis moving means 16 to move main body along X-axis, the two rotary suction devices/grinding work tables 4A, 4B alternately advancing independently of one another (from S1 and S2) and retreating toward and away from the grinding machining area 23 of the grinding head 27/21 and moving relative to the grinding head so that grinding is performed on the glass plate by the grinding head 27 (fixed at one side) during advancement (Abstract, paragraphs [0044] and [0045]), one grinding work table retreating from the position corresponding to the grinding head to carry out the already-grinded glass plate and receive the next glass plate that will be newly grinded while the other grinding work table holding a glass plate is allowing said glass plate to be grinded by the grinding head (paragraph [0046]), the grinding head of the central grinding machining area continuing grinding on the glass plates.  Furthermore, paragraphs [0041] and [0045] indicates that the rotary suction devices perform polar coordinate control Fig 1, theta, i.e. said two grinding worktables 4A/B configured to be alternately advanced to a position corresponding to said grinding head by its -the work table’s- angularly controlled rotation by the main body unit and by its X-axis movement by the X-axis moving means.  Although claim 1 and claim 3 is drawn to intended use, Bando’640 is capable of carrying out continual grinding as one plate comes in contact and one plate leaves. 
Response to Arguments
Applicant's arguments filed 3-4-22 and 6-13-22 have been fully considered but they are not persuasive. 
The claims do not overcome the prior art rejection.  Applicant in the 3-14-22 Remarks argues bottom of page 5 to top page 6 that Bando ‘640 “never discloses or suggests the features of the amended claims 1,3 which are capable of providing the above unexpected effects as the synergic effects resulting from amended claims 1,3. However, in this RCE and set of claims of 3-14-22, the claims were never amended and the RCE was suspended for 3 months.  Therefore, these arguments are unfounded and moot since the claims were not amended and the “features” and “unexpected results” were never given. 
The claims submitted 6-13-22 do not include any arguments drawn to Bando ‘640 and how the amended claims overcome the prior art rejection. 
Regarding the arguments from 3-14-22, again, Applicant argues that Bando640 ‘never discloses or suggests the features of amended claims 1,3’ which are ‘capable of providing the unexpected effects as the synergic effects resulting from that amended claims 1,3.’  Again, Applicant does not specify what amended features are not disclosed or suggested.  Examiner has addressed each feature. In addition, Applicant is vague about what the ‘synergic effects’ from the amended claims 1,3 are. The grinding of Bando can be continuous and obtain high productivity.
Finally, this recitation of the newly added subject matter “by its angularly controlled rotation by the main body unit and by its Y-axis movement by the Y-axis moving means” is already found in previously presented claims 1,3 three lines above this new addition.  Therefore, the claims do not make sense claiming this language twice but for separate elements of the apparatus, which make the claim unclear under 112, 2nd and which raise 112, 1st new matter issues, as detailed above.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar glass grinding devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 17, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723